Citation Nr: 1222655	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1987, December 1990 to September 1991, January 2003 to January 2004, and August 2006 to February 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In May 2011, the Board remanded the case for the development of additional evidence. The case has since been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's current right ankle disability originated during active service. sustained a right ankle sprain during service in September 2006.


CONCLUSION OF LAW

Right ankle disability was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).


Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For VA to deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

During the Veteran's active duty in 2006 and 2007, he had a deployment in Iraq. He sustained a right ankle injury in September 2006. He essentially contends that the injury produced problems in the ankle that continued or recurred after active service.

During service, the Veteran had outpatient treatment in September 2006 for an ankle sprain. A medic wrapped the ankle with an ace bandage, and provided ice packs and Motrin. In early 2007, the Veteran underwent private physical therapy for pain in his right shoulder, right elbow, and right ankle. Several treatment notes from January 2007 reflect the Veteran's reports that in September 2006, while he was in Iraq, his right ankle rolled or twisted and he sustained a sprain. He indicated that right ankle pain continued four months later. 

In a February 2007 statement, the Veteran wrote that he sustained a right ankle injury in September 2006. He indicated that when he stepped out of a vehicle, while carrying heavy equipment, the ankle rolled. He reported that he was seen for treatment of the injury. He stated that the medic wrapped the ankle with an ace bandage and gave him an ice pack and Motrin. He indicated that X-rays were not done, and that there was no other follow-up until he followed up with a private physician.

In National Guard health records dated in February 2007, it was noted that the Veteran was in civilian treatment for right ankle sprain.
 
A March 2007 private treatment record contains a notation of a history involving an ankle. A May 2007 physical therapy progress note reflects the Veteran's report of improved ankle strength. In a May 2007 record, the medical history listed includes right ankle fracture.

In a July 2007 National Guard health history, the Veteran reported that he was doing strength exercises for his right ankle. Also in July 2007, the Veteran completed a post-deployment health reassessment. He reported that he sustained injury during his 2006 to 2007 deployment, and that he still had problems with the injury or injuries. A November 2007 National Guard health record reflects that the Veteran had physical therapy for an ankle that he twisted in October 2006.

In VA treatment in August 2007, the Veteran reported right shoulder problems, with plans for surgery. He reported a history of surgical repair of ligaments in his right foot in about 1990. The treating clinician found that the joints in the Veteran's extremities, except for his right shoulder, had no tenderness, swelling, or limitation of motion. 

The Veteran filed a claim in early 2008, seeking service connection for right ankle disability and other disabilities.

In VA treatment in March 2008, it was noted that the Veteran had problems with his right foot and right shoulder. In August 2008, he reported having sustained a right ankle injury in 2006. He stated that he continued to have right ankle problems, with stiffness, soreness, and a feeling of instability, as though the ankle would twist or roll. He indicated that the tendency of his right ankle to roll made him unable to run on uneven surfaces. The treating clinician noted mild tenderness of the ankle, and soreness with forced inversion. The clinician found no detectable laxity in the ligament structures. Right ankle X-rays were negative, showing unremarkable osseous structures and soft tissue structures, and no evidence of fracture, dislocation, or arthritic changes. The clinician's impression was chronic ankle sprain. The clinician ordered an ankle support. In an October 2008 National Guard medical record, it is noted that the Veteran was in treatment for right ankle pain.

In a May 2009 statement, the Veteran reported that since his right ankle injury in Iraq his right ankle had been weak and unstable. He asserted that the limited care he received following the injury was inadequate, and that the injury did not heal properly. He stated that at present he had to be constantly aware of his footing, or his right ankle would roll.

In the May 2011 remand, the Board instructed that the Veteran receive a VA medical examination of his right ankle. He had an examination in June 2011. The examiner reported having reviewed the Veteran's claims file. The Veteran reported that his right ankle was very painful and weak, and was stiff in the morning. He stated that his right ankle problems made him unable to play basketball or racquetball, and made it difficult to walk on uneven surfaces.

The examining physician found no evidence of abnormality of the ankle. There was no evidence of swelling, weakness, instability, tenderness, or pain with motion. The ranges of motion of the ankle were within normal limits. The examiner noted a horizontal surgical scar at the distal portion of the right foot. The Veteran reported that the foot surgery was not related to service. The examiner stated that the Veteran's gait was normal. The Veteran was able to stand and walk a few steps on his heels and toes. He was able to squat. The examiner reviewed the report of August 2008 X-rays of the ankle. The examiner provided a diagnosis of subjective pain and weakness in the right ankle with a normal examination showing no loss of function.

The examiner provided the opinion that is was "less likely" that the subjective symptoms of the Veteran's right ankle were related to the September 2006 right ankle sprain. The examiner explained that a nexus was less likely because there was no chronicity, as the Veteran had not complained of right ankle symptoms in VA treatment in August 2007, and the ankle appeared normal on August 2008 X-rays. Right ankle X-rays taken in June 2011 did not show arthritis, fracture, or dislocation.

Analysis

The Veteran received treatment during service for the September 2006 right ankle sprain. A few months later, from around the time of his separation from service, he reported right ankle symptoms, and physical therapy initiated for his right shoulder included therapy for his right ankle. Thereafter, the Veteran continued to report right ankle symptoms.

The 2011 VA examination findings suggest some question as to whether the Veteran has current right ankle disability. The ankle was treated in physical therapy in 2007, however, and in 2008 a VA clinician provided a diagnosis of chronic sprain. The Veteran is competent to report his sensations of pain, weakness, and instability in the ankle, and the Board has found the Veteran to be credible.  His reports of symptoms help to balance the lack of observable signs of impairment on the 2011 examination. Overall, there is sufficient evidence that the Veteran has current right ankle disability manifested by pain, stiffness, and sensation of instability.

The VA physician who examined the Veteran in 2011 opined that it is less likely that current right ankle symptoms are related to the 2006 sprain because of a lack of continuity, as shown by silence regarding the ankle in a 2007 VA treatment visit and the absence of X-ray findings of abnormality in 2008. The 2008 and 2011 X-rays indicate that the ankle does not have arthritis or fracture. The assembled evidence does reflect, however, that the Veteran reported right ankle symptoms during service, immediately after separation from service a few months later, and on subsequent occasions through 2011. The ankle was addressed in physical therapy in 2007. On a number of occasions in 2008 through 2011, the Veteran reported that he curtailed his activities because he had discomfort in the ankle and a perception that it was vulnerable to giving way. The Veteran's multiple reports of right ankle symptoms over the years tend to show a continuity of symptoms that it not outweighed by the lack of ankle complaint in the 2007 treatment visit. Overall, the evidence in favor of continuity of right ankle symptoms from the 2006 injury, after service, and through the present, is at least as convincing as the evidence, including the examiner's opinion, against such continuity. Giving the benefit of the doubt to the Veteran, the Board accepts that the Veteran's post-service right ankle disability manifested by pain and weakness was incurred during active service. The Board therefore grants service connection for the current disability.


ORDER

Entitlement to service connection for right ankle disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


